Citation Nr: 0928048	
Decision Date: 07/28/09    Archive Date: 08/04/09

DOCKET NO.  08-12 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for revocation of forfeiture, under the 
provisions of 38 U.S.C.A. § 6103(a), of the appellant's right 
to VA benefits.


ATTORNEY FOR THE BOARD

T. L. Anderson, Associate Counsel










INTRODUCTION

The appellant had recognized active service from November 
1944 to June 1946.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an August 2007 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  In an unappealed December 2003 decision, the Board 
determined that the appellant had forfeited his right to VA 
benefits because he had, beyond a reasonable doubt, 
deliberately presented false statements and evidence in 
support of his claim for VA benefits, in violation of 38 
U.S.C.A. § 6103(a).

2.  The evidence associated with the claims file subsequent 
to the December 2003 Board decision was either previously 
submitted for consideration, or does not relate to an 
unestablished fact necessary to establish the claim, and does 
not raise a reasonable possibility of substantiating the 
claim.  


CONCLUSIONS OF LAW

1.  The December 2003 Board decision, which denied a request 
to reopen a claim for revocation of forfeiture, under the 
provisions of 38 U.S.C.A. § 6103(a), of the appellant's right 
to VA benefits, is final.  38 U.S.C.A. § 7266; 38 C.F.R. 
§§ 20.1100, 20.1104 (2008).  

2.  The evidence received subsequent to the December 2003 
Board decision is not new and material, and the claim for 
revocation of forfeiture, under the provisions of 38 U.S.C.A. 
§ 6103(a) of the appellant's right to VA benefits, is not 
reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2008); 38 
C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1) (2008).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  In addition, the decision 
of the U.S. Court of Veterans Appeals (Court) in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as disability rating and effective 
date.  

In claims to reopen, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and notify the claimant of the evidence and information 
that is necessary to establish entitlement to the underlying 
claim for the benefit that is being sought.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

To satisfy this requirement, the Secretary is required to 
look at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.  

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

In May 2007, VA sent the appellant a letter informing him of 
the types of evidence needed to substantiate his claim and 
its duty to assist him in substantiating his claim under the 
VCAA.  Specifically, it advised the appellant that only 
evidence that showed he did not intentionally submit false 
and fraudulent evidence would warrant a reopening of his 
claim.  It also explained, in more general terms, what would 
constitute new and material evidence.  The letter informed 
the appellant that VA would assist him in obtaining evidence 
necessary to support his claim, such as medical records, 
employment records, or records from other Federal agencies.  
The appellant was advised that it is his responsibility to 
provide or identify, and furnish authorization where 
necessary for the RO to obtain, any supportive evidence 
pertinent to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Although no longer required, the appellant was also asked to 
submit evidence and/or information in his possession to the 
RO.  The March 2008 SOC explained how VA determines 
disability ratings and effective dates, and the claim was 
subsequently readjudicated in the September 2008 SSOC.

The Board acknowledges that the content of the May 2007 
letter did not fully comply with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), as later 
amended, regarding VA's duty to notify and assist.  However, 
the Board finds that any error in notice is non-prejudicial.  
Although the appellant did not receive Dingess notice until 
after initial adjudication of the claim, it is clear that he 
was provided with the opportunity to participate in the 
processing of his claim so as to render any defect in notice 
non-prejudicial.  For example, the August 2007 rating 
decision, March 2008 SOC, and September 2008 SSOC explained 
the basis for the RO's action, and the SOC and SSOC provided 
him with additional 60-day periods to submit more evidence.  
In addition, the appellant demonstrated through his 
submission of additional evidence and various statements in 
support of his claim that he was aware of the type of 
evidence required to substantiate his claim.  

It appears that all obtainable evidence identified by the 
appellant relative to his claim has been obtained and 
associated with the claims file, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  

It is the Board's conclusion that the appellant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Additionally, the appellant has demonstrated 
knowledge of, and has acted upon, the information and 
evidence necessary to substantiate the pending claim.  See, 
e.g., Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) (Court 
was convinced that the appellant and representative had 
demonstrated actual knowledge of the information and evidence 
necessary to establish the claim).  Moreover, the appellant 
has not identified any evidence which he would have submitted 
if Dingess notice had been provided earlier, nor has he 
demonstrated any prejudicial or harmful error in VCAA notice, 
and any presumption of error as to the first element of VCAA 
notice has been rebutted in this case.  See Shinseki v. 
Sanders, supra. 

With regard to VA's duty to assist, VA obtained the 
appellant's service treatment records (STRs) and verified the 
appellant's service.  The appellant submitted medical records 
from various private treatment providers and documents 
regarding the nature of his service as well.  

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the appellant.  The Court of 
Appeals for Veteran Claims has held that such remands are to 
be avoided.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II.  New and Material Evidence to Reopen the Claim
 
In an August 2001 decision, VA determined that the appellant 
had forfeited his right to VA benefits because he had, beyond 
reasonable doubt, deliberately presented false statements and 
evidence in support of his claim for VA benefits, in 
violation of 38 U.S.C.A. § 6103(a).  He was notified of this 
decision by letter dated August 27, 2001.  He perfected an 
appeal of this claim, and in December 2003, the Board issued 
a decision finding that the forfeiture invoked against the 
appellant was proper.  The appellant did not appeal the case 
to the Court of Appeals for Veterans Claims.  Consequently, 
the decision of the Board became final.  See 38 U.S.C.A. 
§ 7266; 38 C.F.R. §§ 20.1100, 20.1104.

In May 2007, the appellant filed a request to reopen his 
claim for revocation of forfeiture of his right to VA 
benefits.  The claim was denied in an August 2007 rating 
decision that is the subject of the instant appeal.  

The appellant's claim for revocation of the forfeiture of 
entitlement to VA benefits may only be reopened and the 
former disposition reviewed if new and material evidence is 
presented or secured with respect to the claim which has been 
disallowed.  See 38 U.S.C.A. § 5108.

Whoever knowingly makes a false or fraudulent affidavit 
concerning any claim for benefits under the laws administered 
by VA (except for insurance benefits) shall forfeit all 
rights, claims, and benefits under all laws administered by 
VA (except insurance benefits).  38 U.S.C.A. § 6103(a) (West 
2002); 38 C.F.R. § 3.901(a) (2008).  The determination of 
whether the claimant knowingly submitted false or fraudulent 
evidence to VA is a question of fact.  See Macarubbo v. 
Gober, 10 Vet. App. 388 (1997).  

In Trilles v. West, 13 Vet. App. 314 (2000) (en banc), the 
U.S. Court of Appeals for Veterans Claims noted that an 
original forfeiture action is an adversarial process 
initiated by VA and requires the application of the beyond-a-
reasonable-doubt standard to declare a forfeiture.  The Court 
ruled that a declaration of forfeiture may be reopened upon 
the presentment of new and material evidence, or revised 
based upon a finding of clear and unmistakable error in the 
original forfeiture decision.  A concurring opinion in the 
Trilles decision specifically pointed out that it would be 
difficult to perceive of any evidence that would bear 
directly and substantially upon the specific matter under 
consideration "other than evidence exculpatory of the 
claimant's misdeeds or evidence showing VA fraud in the 
original decision."  Id. at 331.

The instant appeal is an effort to reopen a forfeiture 
decision, last finally denied by the Board in December 2003, 
and the issue for consideration with respect to the 
appellant's claim is whether new and material evidence has 
been received to reopen the claim.

The Board notes that the Court remanded the Trilles case for 
the Secretary and the Board to address in the first instance 
what evidence is required to reopen a VA-benefits-eligibility 
forfeiture imposed by evidence found to show beyond a 
reasonable doubt that fraud had been committed in seeking 
such benefits.  To date, however, the Secretary has not 
spoken in this matter, such as by issuing a clarifying 
regulation, nor has the Court provided any guidance on this 
question.

The Board finds no specific legal authority for applying, in 
this case, a standard to reopen other than the standard under 
38 C.F.R. § 3.156(a).  Accordingly, the Board will apply 
current applicable law.  If new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, VA shall reopen the claim and conduct de novo 
review of the claim on the merits.  Manio v. Derwinski, 1 
Vet. App 145 (1991).  

Effective from August 29, 2001, "new" evidence is defined 
as evidence not previously submitted to agency decision-
makers.  "Material" evidence means existing evidence that, 
by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2008).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed, 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995); Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  VA 
may then proceed to evaluate the merits of the claim on the 
basis of all evidence of record, but only after ensuring that 
the duty to assist the veteran in developing the facts 
necessary for his claim has been satisfied.  See Elkins v. 
West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A 
(eliminating the previous requirement of a well-grounded 
claim).

In December 2003, the Board denied removal of forfeiture 
declared against the appellant under 38 U.S.C.A. § 6103(a) 
based on evidence beyond a reasonable doubt supporting the 
commission of fraud by the appellant in his claim for VA 
benefits.  Specifically, in a letter received in December 
1999, the appellant contended that he was entitled to service 
connection for a number of disabilities, including 
tuberculosis, rheumatic arthritis, heart disease, and 
defective hearing, which he had allegedly incurred during 
active service.  Among other documents, in support of his 
contentions, the appellant submitted a Xerox copy of a 
Medical Certificate issued by Dr. C.S.O. and dated in May 
1946, when the appellant was still in active service.  The 
Certificate stated that the doctor had examined the appellant 
and that he was found to have tuberculosis, rheumatic 
arthritis, and defective hearing.  

In January 2000, the RO asked the appellant to provide the 
original copy of Dr. C.S.O.'s Medical Certificate, which the 
appellant did provide in February 2000.  In May 2000, the RO 
requested evidence showing that Dr. C.S.O. was licensed to 
practice medicine in 1946, as well as copies of clinical 
treatment records from Dr. C.S.O., as a list of registered 
physicians failed to show that Dr. C.S.O. was a licensed 
physician in the Philippines.  The appellant responded in a 
June 2000 letter that Dr. C.S.O. had passed away, and thus 
the appellant was unable to obtain proof of the doctor's 
licensure or copies of his medical records.  

The RO then requested the VA Office of the Inspector General 
(Inspector General) to examine the Medical Certificate of Dr. 
C.S.O. to determine its authenticity.  In September 2000, the 
Inspector General issued a Forensic Laboratory Report which 
concluded that the Medical Certificate had been written with 
a ballpoint pen of a type which was not available in 1946.  
It was further determined that two letters which had been 
sent and signed by the appellant in 1999 were typed on the 
same typewriter that was used to prepare the Medical 
Certificate.  This was determined by defects noted in the 
letter formations produced by the typewriter.      

Based on the above evidence, the Board determined beyond a 
reasonable doubt that the appellant had knowingly, 
intentionally, and deliberately submitted fraudulent medical 
information in an effort to obtain VA disability benefits to 
which he was not entitled.    

Evidence added to the record since the time of the last final 
denial in December 2003 includes multiple statements by the 
appellant regarding the nature of his service, including 
contentions that he was Prisoner of War.  He has also 
submitted military documents that were of record prior to the 
December 2003 decision, such as certifications from the 
General Headquarters of the Armed Forces of the Philippines 
and a copy of an Affidavit for Philippine Army Personnel 
signed by the appellant in October 1945.  A February 2007 
Certification from the Balbalan Municipal Health Office 
states that the appellant was treated at the Health Center in 
2001, 2006, and 2007 for rheumatoid arthritis, and that he 
had hearing loss.  A November 2006 chest X-ray report showed 
parenchymal calcification, noted to be probably secondary to 
a previous infection as well as pneumonitis.  The appellant 
submitted a number of letters dated from 1962 forward from 
the Philippine Veterans Administration regarding requests for 
re-examination for his service-connected pulmonary 
tuberculosis.  

The evidence added to the record since the previous December 
2003 denial does not constitute new and material evidence.  
It does not exculpate the appellant from having committed 
fraud in the submission of the May 1946 Medical Certificate, 
which is an unestablished fact necessary to substantiate the 
claim to revoke forfeiture of VA benefits.  Further, most of 
the submissions are redundant, and those that are not 
duplicative relate to the appellant's medical condition or to 
the nature of his service, and not to the issue of whether 
fraud was committed.  Finally, the newly received evidence 
does not raise a reasonable possibility of substantiating the 
claim to revoke forfeiture of benefits.  Therefore, the Board 
finds that the criteria under 38 C.F.R. § 3.156(a) have not 
been satisfied, and the claim cannot be reopened.  

VA is under no obligation to conduct another investigation 
into these matters which occurred some decades ago.  Rather, 
the burden is upon the appellant to come forward with new and 
material evidence to show that he did not in fact commit 
fraud or submit false statements in support of a claim for VA 
benefits.  The appellant's mere denial of having committed 
fraud is neither new nor material evidence sufficient to 
reopen the claim.  The previous, final decision of forfeiture 
was based upon multiple items of evidence, including a report 
from the Inspector General and inability to locate the doctor 
who had purportedly signed the May 1946 Medical Certificate, 
in a list of registered physicians.

In sum, evidence submitted since the December 2003 Board 
decision, by itself or when considered with previous evidence 
of record, does not relate to an unestablished fact necessary 
to substantiate the claim, and does not raise a reasonable 
possibility of substantiating the claim.  Thus, new and 
material evidence has not been received since the December 
2003 decision; and the forfeiture matter is not reopened.  38 
U.S.C.A. §§ 5108; 38 C.F.R. § 3.156.


ORDER

New and material evidence not having been submitted, the 
issue of forfeiture of eligibility for VA benefits under 38 
U.S.C.A. § 6103(a) may not be reopened, and the appeal is 
denied.



___________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


